Citation Nr: 0945550	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-38 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

The Veteran appeared at a May 2009 video conference hearing.  
In the same month, he submitted additional VA medical 
records, accompanied by a waiver of RO review of the records.  
38 C.F.R. § 20.1304(c) (2009).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include 
posttraumatic stress disorder (PTSD), evaluated as 70 percent 
disabling; peripheral vascular disease of the right and left 
lower extremities, both evaluated as 60 percent disabling; 
coronary artery disease, status post myocardial infarction, 
evaluated as 30 percent disabling; and type II diabetes with 
erectile dysfunction and peripheral neuropathy of right and 
left lower extremities, all evaluated as 20 percent 
disabling.

2.  The Veteran's service-connected disabilities have not 
resulted in the loss of use of either lower extremity and do 
not encompass any disability of the eyes or the upper 
extremities.


CONCLUSION OF LAW

The criteria for entitlement to specially adapted housing or 
a special home adaptation grant have not been met. 38 
U.S.C.A. §§ 2101, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.350, 3.809, 3.809a (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in March 2005, prior 
to the date of the issuance of the appealed September 2005 
rating decision.  This notice letter set forth the criteria 
for entitlement to the claimed benefits.  The Veteran was 
subsequently furnished with the corresponding regulations (38 
C.F.R. §§ 3.809, 3.809a) in a November 2006 Statement of the 
Case, and his claim was later readjudicated in Supplemental 
Statements of the Case issued between September 2007 and 
December 2008.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The claims file contains 
VA treatment records dated through April 2009 and a November 
2006 statement from a private doctor, and there is no 
indication from the claims file of any additional relevant 
medical evidence not presently of record.  The Veteran has 
also been afforded several VA examinations in conjunction 
with this appeal, and these examinations have fully 
adequately addressed the objective symptomatology 
corresponding the criteria for entitlement to the claimed 
benefits.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Eligibility for assistance in acquiring specially adapted 
housing under 38 U.S.C.A. § 2101(a) may be granted if a 
veteran is entitled to compensation for permanent and total 
disability due to: (1) the loss or loss of use of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; (2) blindness in 
both eyes, having only light perception, plus the anatomical 
loss or loss of use of one lower extremity; (3) the loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury that so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or (4) the 
loss or loss of use of one lower extremity together with the 
loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  38 C.F.R. § 3.809.  The term "preclude 
locomotion" means the necessity for regular and constant use 
of a wheelchair, braces, crutches or canes as a normal mode 
of locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(d).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether such acts as grasping and 
manipulation in the case of the hand, or balance and 
propulsion in the case of a foot, could be accomplished 
equally well by an amputation stump with prosthesis.  
Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which would 
constitute loss of use of a foot or hand include extremely 
unfavorable ankylosis of the knee, complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3.5 inches or more.

Also considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. § 
4.124a, Diagnostic Code 8521, complete paralysis encompasses 
foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss 
of abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.

Alternatively, a certificate of eligibility for financial 
assistance in acquiring necessary special home adaptations 
may be issued to a veteran with requisite service who is 
entitled to VA compensation for a permanent and total 
service-connected disability, if: (a) the veteran is not 
entitled to a certificate of eligibility for assistance in 
acquiring specially adapted housing under 38 C.F.R. § 3.809 
and had not previously received assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a); and 
(b) the veteran is entitled to compensation for permanent and 
total disability which is (1) due to blindness in both eyes 
with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.  This 
assistance will not be available to any veteran more than 
once.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

In the present case, the Veteran's service-connected 
disabilities include PTSD, evaluated as 70 percent disabling; 
peripheral vascular disease of the right and left lower 
extremities, both evaluated as 60 percent disabling; coronary 
artery disease, status post myocardial infarction, evaluated 
as 30 percent disabling; and type II diabetes with erectile 
dysfunction and peripheral neuropathy of right and left lower 
extremities, all evaluated as 20 percent disabling.  His 
total disability evaluation is 100 percent.  38 C.F.R. 
§ 4.25.  

As indicated above, however, the criteria for entitlement to 
specially adapted housing or a special home adaptation grant 
is predicated not on percentage ratings but on particular 
combinations involving loss or loss of use of a lower 
extremity, visual disability, or loss of use of the hands.  
In the present case, the Veteran's service-connected 
disabilities do not encompass any disability of the eyes or 
of the upper extremities.  The Board has thus reviewed the 
Veteran's medical records to ascertain whether there is loss 
of use of one or both lower extremities.
A March 2006 opinion from a VA physician indicates that the 
Veteran has severe peripheral vascular disease in his legs 
which limits his mobility and that he would "medically 
benefit" from a handicap-equipped bathroom.  

The Veteran underwent a VA arteries and veins examination in 
July 2006, conducted by an examiner who reviewed his claims 
file.  He stated that he could walk about 100 feet before 
needing to stop and rest.  Upon examination, deep tendon 
reflexes were at 2+ at bilateral patellar tendons but absent 
at bilateral Achilles tendons.  Strength was 5/5 in both 
lower extremities.  Sensation was absent to monofilament 
testing over the right foot and diminished over the left 
foot, with a gradient loss to the shins.  Vibration sense was 
absent in bilateral feet, and position sense was impaired in 
the right foot.  Cold sensation was diminished over bilateral 
feet.  Pulses were absent in the dorsalis pedis and posterior 
tibialis.  There was 1+ pedal edema on the right, with dusky 
toes.  Pertinent diagnoses included diabetic peripheral 
neuropathy of bilateral feet and peripheral vascular disease 
with claudication.

A November 2006 statement from Steven D. Rimar, M.D., 
reflects that the Veteran's bilateral lower extremity 
peripheral vascular disease is essentially not amenable to 
treatment due to the paucity of available autogenous conduit 
and that he is severely disabled by his claudication 
symptoms.  

A second VA arteries and veins examination was conducted in 
February 2008.  During this examination, the Veteran asserted 
a worsening in his vascular condition in the past twelve 
months, with the calves and thighs becoming more painful and 
with the pain now much worse when he would stand on his feet.  
He stated that he could walk less than 25 yards prior to 
experiencing the severe sharp calf pain and needing to stop 
to rest.  He reported cramps in his feet when standing and 
described the pain in his calves and thighs from walking a 
few yards as sharp, throbbing, and aching.  He also described 
swelling and bilateral leg pain at rest.  He wore compression 
stockings and used a cane when walking.  Upon examination, 
pulses were absent in the lower extremities, including 
dorsalis pedis and posterior tibialis.  There was 
subcutaneous induration and 3+ edema of the right lower 
extremity from the groin to the right ankle; brown stasis 
pigmentation; and thrombosed varicosities of the right 
posterior calf that were tender, palpable, and indurated.  On 
the left, there was minimal medial subcutaneous induration 
and 2+ edema extending from the groin to the left ankle, with 
brown stasis pigmentation but no palpable varicosities.  
Clinical testing revealed bilateral venous insufficiency.  
Pertinent diagnoses included severe peripheral vascular 
occlusive disease, with claudication status post left femoral 
popliteal; and deep venous thrombosis.

Subsequent VA treatment records indicate continued warfarin 
monitoring.  Records between February and July of 2008 
reflect that the Veteran was able to ambulate "without 
difficulty."  Records from August and September of 2008 
indicate that he could ambulate "without difficulty or 
assistance."  In March and April of 2009, it was noted that 
he could ambulate "without difficulty with cane."

During his May 2009 VA hearing, the Veteran described his 
condition as deteriorating and noted VA treatment every three 
months for peripheral vascular disease.  He testified that he 
needed a cane and had also been furnished with a wheelchair 
by VA.  While he indicated that he was still driving, he 
asserted that he did not drive any long distances because he 
could not feel the brake pedal when sitting for any length of 
time.  

In reviewing the above evidence, the Board does not dispute 
that the Veteran has a severe disability, and the Board is 
aware that at least one doctor has suggested that a handicap-
equipped bathroom would be helpful.  

That notwithstanding, there has been no showing of loss of 
use of a lower extremity in this case.  While severe 
symptomatology, apparently worse in the right lower 
extremity, has been demonstrated by the medical evidence of 
record, the claims file contains no medical opinion or other 
commentary suggesting loss of use of either lower extremity, 
as defined under 38 C.F.R. § 3.350(a)(2).  The Veteran has 
reported being able to walk 25 yards before the onset of his 
severe pain symptoms.  Such ambulation is entirely 
inconsistent with a finding of loss of use either lower 
extremity.  Additionally, while the use of a cane may in fact 
provide the Veteran more stability when walking, there is no 
evidence of record demonstrating that the Veteran has lost 
the use of either leg to the point where locomotion is 
precluded without the use of a cane.  On the contrary, though 
the Veteran presented to the February 2008 VA examination 
with a cane, a subsequent VA outpatient record dated in 
September 2008 notes he was able to ambulate without 
assistance.  Additionally, the need for bathroom safety 
modifications is not a standard for entitlement to this 
benefit.

The Veteran is also not eligible for a special home 
adaptation grant under 38 U.S.C.A. § 2101(b).  In the instant 
case, there is no evidence that the Veteran is blind or has 
lost the use of either hand, and does not contend as much.  

Overall, the preponderance of the evidence is against the 
Veteran's claim of entitlement to specially adapted housing 
or a special home adaptation grant, and this claim must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to specially adapted housing or a special home 
adaptation grant is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


